


Exhibit 10.7

 

WAYFAIR INC.

 

INVESTORS’ RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Registration Rights

5

 

 

 

 

2.1

Demand Registration

5

 

2.2

Company Registration

6

 

2.3

Underwriting Requirements

6

 

2.4

Obligations of the Company

8

 

2.5

Furnish Information

9

 

2.6

Expenses of Registration

9

 

2.7

Delay of Registration

10

 

2.8

Indemnification

10

 

2.9

Reports Under Exchange Act

12

 

2.10

Limitations on Subsequent Registration Rights

13

 

2.11

“Market Stand-off’ Agreement

13

 

2.12

Restrictions on Transfer

14

 

2.13

Termination of Registration Rights

15

 

 

 

3.

Information and Observer Rights

15

 

 

 

 

3.1

Delivery of Financial Statements

15

 

3.2

Inspection

18

 

3.3

Termination of Information Rights

19

 

3.4

Confidentiality

19

 

 

 

4.

Rights to Future Equity Issuances

19

 

 

 

 

4.1

Right of First Offer

19

 

4.2

Termination

21

 

 

 

5.

Additional Covenants

21

 

 

 

 

5.1

Insurance

21

 

5.2

Employee Agreements

21

 

5.3

Employee Vesting

21

 

5.4

Matters Requiring Investor Director Approval

22

 

5.5

Board Matters

22

 

5.6

Control Over Subsidiaries

23

 

5.7

Successor Indemnification

23

 

5.8

Requests for Information

23

 

5.9

Use of Investor Names

23

 

5.10

Termination of Covenants

24

 

 

 

6.

Miscellaneous

24

 

--------------------------------------------------------------------------------


 

 

6.1

Successors and Assigns

24

 

6.2

Governing Law

24

 

6.3

Counterparts; Facsimile

24

 

6.4

Titles and Subtitles

24

 

6.5

Notices

24

 

6.6

Amendments and Waivers

25

 

6.7

Severability

25

 

6.8

Aggregation of Shares

26

 

6.9

Effectiveness of Agreement; Prior Agreement; Entire Agreement

26

 

6.10

Delays or Omissions

26

 

6.11

Acknowledgment

26

 

Schedule A        -        Schedule of Investors

 

ii

--------------------------------------------------------------------------------


 

INVESTORS’ RIGHTS AGREEMENT

 

THIS INVESTORS’ RIGHTS AGREEMENT (“Agreement”) is made as of August 15, 2014, by
and among Wayfair Inc., a Delaware corporation (“Wayfair” or the “Company”),
each of the investors listed on Schedule A hereto (together with any investors
or transferees who become parties hereto as “Investors” pursuant to Sections 6.1
below, the “Investors”).

 

RECITALS:

 

WHEREAS, the Investors listed as “Series A Investors” on Schedule A acquired
Series A Convertible Preferred Units of Wayfair LLC (“Wayfair LLC”), either
directly or indirectly through certain corporate entities, pursuant to the terms
of a Series A Convertible Preferred Unit Purchase Agreement, dated June 21,
2011, by and among Wayfair LLC and the parties named therein, and a Series A
Convertible Preferred Unit Purchase Agreement, dated November 30, 2012, by and
among Wayfair LLC and the parties named therein;

 

WHEREAS, the Investors listed as “Series B Investors” on Schedule A acquired
Series B Convertible Preferred Units of Wayfair LLC, either directly or
indirectly through certain corporate entities,  pursuant to the terms of a
Series B Convertible Preferred Unit Purchase Agreement (the “Purchase
Agreement”), dated March 5, 2014, by and among Wayfair LLC and the parties named
therein;

 

WHEREAS, the Series A Investors and Series B Investors (the “Existing
Investors”) and Wayfair LLC are parties to that certain Second Amended and
Restated Investors’ Rights Agreement dated as of March 5, 2014 (the “Prior
Agreement”); and

 

WHEREAS, on or about the date of this Agreement, Wayfair LLC is undergoing a
corporate reorganization, pursuant to which (i) some Existing Investors will
exchange their Series A Convertible Preferred Units and Series B Convertible
Preferred Units of Wayfair LLC (“Units”) for shares of Series A-1 Preferred
Stock, Series A-2 Preferred Stock and Series B Preferred Stock of the Company,
(ii) some Existing Investors will contribute certain corporate entities held by
them that own Units to the Company in exchange for shares of Series A-1
Preferred Stock, Series A-2 Preferred Stock and Series B Preferred Stock of the
Company, and (iii) Wayfair LLC will become a wholly-owned subsidiary of the
Company (the “Reorganization”).

 

NOW, THEREFORE, the Company and the Investors agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

1.1                               “Advisory Investor” means any Investor (or
transferee thereof) who, directly or indirectly, is advised by an investment
advisor registered under the Investment Advisers Act of 1940, as amended.

 

1.2                               “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, controls, is
controlled by, or is under common control with such Person, including, without
limitation, any general partner, managing member, officer or director of such
Person or any venture capital fund now or hereafter existing that is controlled
by one or

 

--------------------------------------------------------------------------------


 

more general partners or managing members of, or shares the same management
company with, such Person, provided that, with respect to each of the Investors,
the term Affiliate shall be deemed to include any Person under common management
therewith.

 

1.3                               ““Budget” has the meaning assigned to such
term in Section 3.1(b)(3).

 

1.4                               “Common Stock” means shares of the Company’s
common stock, par value $0.001 per share, and any securities into which such
shares of Common Stock may hereinafter be reclassified.

 

1.5                               “Competitor” means any Person reasonably and
in good faith determined by the Board of Directors to be a competitor of the
Company.

 

1.6                               “Damages” means any loss, damage, or liability
(joint or several) to which a party hereto may become subject under the
Securities Act, the Exchange Act, or other federal or state law, insofar as such
loss, damage, or liability (or any action in respect thereof) arises out of or
is based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

 

1.7                               “Derivative Securities” means any securities
or rights convertible into, or exercisable or exchangeable for (in each case,
directly or indirectly), Common Stock, including options and warrants.

 

1.8                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

1.9                               “Excluded Registration” means (i) a
registration relating to the sale of securities to employees of the Company or a
subsidiary pursuant to an option, equity purchase, or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1.10                        “Form S-1” means such form under the Securities Act
as in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC.

 

1.11                        “Form S-3” means such form under the Securities Act
as in effect on the date hereof or any registration form under the Securities
Act subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

 

2

--------------------------------------------------------------------------------


 

1.12                        “GAAP” means generally accepted accounting
principles in the United States.

 

1.13                        “Holder” means any holder of Registrable Securities
who is a party to this Agreement.

 

1.14                        “Immediate Family Member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of a natural person referred to herein.

 

1.15                        “Initiating Holders” means, collectively, Holders
who properly initiate a registration request under this Agreement.

 

1.16                        “IPO” means the Company’s first underwritten public
offering of its Common Stock under the Securities Act.

 

1.17                        “Key Employee” means any executive level employee
(including division director and vice president level positions) of the Company
as well as any employee or consultant of the Company who either alone or in
concert with others develops, invents, programs or designs any Company
Intellectual Property Asset (as defined in the Purchase Agreement).

 

1.18                        “Major Investor” means each of HarbourVest/NYSTRS
Co-invest Fund L.P., HarbourVest Partners VIII-Venture Fund L.P., HarbourVest
Partners 2007 Direct Fund L.P., Spark Capital III (AIV I), L.P., Spark Capital
Founders’ Fund III, LP, Great Hill Equity Partners IV, L.P., Great Hill
Investors, LLC, Battery Ventures IX (AIV I), L.P., Battery Investment
Partners IX, LLC, Iconiq Strategic Partners-B, L.P., Iconiq Strategic Partners,
L.P., any Advisory Investor and any Investor that, individually or together with
such Investor’s Affiliates, holds at least 10,000 Registrable Securities (as
adjusted for any equity dividend, equity split, combination, or other
recapitalization or reclassification affecting such securities after the date
hereof).

 

1.19                        “New Securities” means, collectively, equity
securities of the Company, whether or not currently authorized, as well as
rights, options, or warrants to purchase such equity securities, or securities
of any type whatsoever that are, or may become, convertible or exchangeable into
or exercisable for such equity securities.

 

1.20                        “Person” means any individual, corporation,
partnership, trust, limited liability company, association or other entity.

 

1.21                        “Preferred Stock” means, collectively, shares of the
Company’s Series A-1 Preferred Stock, Series A-2 Preferred Stock and Series B
Preferred Stock.

 

1.22                        “Registrable Securities” means (i) the Common Stock
issuable or issued upon conversion or exchange of the Preferred Stock or
otherwise held by Investors; (ii) any Common Stock, or any Common Stock issued
or issuable (directly or indirectly) upon conversion and/or exchange of any
other securities of the Company, acquired by the Investors

 

3

--------------------------------------------------------------------------------


 

after the date hereof; and (iii) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) and (ii) above and,
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 6.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Section 2.13 of
this Agreement.

 

1.23                        “Registrable Securities then outstanding” means the
number of shares at a point in time determined by adding the number of shares of
Common Stock that are Registrable Securities at such time and the number of
shares of Common Stock issuable as Registrable Securities (directly or
indirectly) at such time upon the exercise or conversion of derivative
securities pursuant to Section 1.22.

 

1.24                        “Restricted Securities” means the securities of the
Company required to bear the legend set forth in Section 2.12(b) hereof.

 

1.25                        “SEC” means the Securities and Exchange Commission.

 

1.26                        “SEC Rule 144” means Rule 144 promulgated by the SEC
under the Securities Act, or any successor provisions.

 

1.27                        “SEC Rule 145” means Rule 145 promulgated by the SEC
under the Securities Act, or any successor provisions.

 

1.28                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

1.29                        “Selling Expenses” means all underwriting discounts,
selling commissions, and stock transfer taxes applicable to the sale of
Registrable Securities, and fees and disbursements of counsel for any Holder,
except for the fees and disbursements of the Selling Holder Counsel borne and
paid by the Company as provided in Section 2.6.

 

1.30                        “Selling Holder Counsel” shall have the meaning
assigned to it in Section 2.6.

 

1.31                        “Series A Directors” means the directors of the
Company that the holders of record of the Series A Preferred Stock and
Series A-1 Preferred Stock are entitled to elect pursuant to the Company’s
Certificate of Incorporation.

 

1.32                        “Series A-1 Preferred Stock” means shares of the
Company’s Series A-1 Preferred Stock, $0.001 par value per share.

 

1.33                        “Series A-2 Preferred Stock” means shares of the
Company’s Series A-2 Preferred Stock, $0.001 par value per share.

 

1.34                        “Series B Preferred Stock” means the Company’s
Series B Preferred Stock, $0.001 par value per share.

 

4

--------------------------------------------------------------------------------


 

2.                                      Registration Rights.  The Company
covenants and agrees as follows:

 

2.1                               Demand Registration.

 

(a)                                 Form S-1 Demand.  Beginning upon the date
that is one hundred eighty (180) days after the effective date of the
registration statement for the IPO, if the Company receives a request from any
Major Investor that the Company file a Form S-1 registration statement with
respect to at least twenty percent (20%) of the Registrable Securities then
outstanding (or a lesser percent if the anticipated aggregate offering price,
net of Selling Expenses, would exceed $10 million), then the Company shall
(i) within ten (10) days after the date such request is given, give notice
thereof (the “Demand Notice”) to all Holders other than the Initiating Holders;
and (ii) as soon as practicable, and in any event within sixty (60) days after
the date such request is given by the Initiating Holders, file a Form S-1
registration statement under the Securities Act covering all Registrable
Securities that the Initiating Holders requested to be registered and any
additional Registrable Securities requested to be included in such registration
by any other Holders, as specified by notice given by each such Holder to the
Company within twenty (20) days of the date the Demand Notice is given, and in
each case, subject to the limitations of Section 2.1(c) and Section 2.3.

 

(b)                                 Form S-3 Demand.  If at any time when it is
eligible to use a Form S-3 registration statement and the Company receives a
request from Holders of at least ten percent (10%) of the Registrable Securities
then outstanding (or a lesser percent if the anticipated aggregate offering
price, net of Selling Expenses, would exceed $1.0 million) that the Company file
a Form S-3 registration statement with respect to outstanding Registrable
Securities of such Holders having an anticipated aggregate offering price, net
of Selling Expenses, of at least $1.0 million, then the Company shall (i) within
ten (10) days after the date such request is given, give a Demand Notice to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any event within thirty (30) days after the date such request is given by the
Initiating Holders, file a Form S-3 registration statement under the Securities
Act covering all Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.

 

(c)                                  Notwithstanding the foregoing obligations,
if the Company furnishes to Holders requesting a registration pursuant to this
Section 2.1 a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Company’s Board of Directors it
would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would (i) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to defer taking
action with respect to such filing, and any time periods with respect to filing
or effectiveness thereof shall be tolled correspondingly, for a period of not
more than forty-five (45) days after the request of the

 

5

--------------------------------------------------------------------------------

 

Initiating Holders is given; provided, however, that the Company may not invoke
this right more than once in any twelve (12) month period; and provided further
that the Company shall not register any securities for its own account or that
of any other stockholder during such forty-five (45) day period other than an
Excluded Registration.

 

(d)                                 The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to
Section 2.1(a)(i) during the period that is sixty (60) days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing its good faith
commercially reasonable efforts to cause such registration statement to become
effective; or (ii) after the Company has effected two (2) registrations pursuant
to Section 2.1(a).  The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(b) (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing its good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two (2) registrations pursuant to Section 2.1(b) within the twelve
(12) month period immediately preceding the date of such request.  A
registration shall not be counted as “effected” for purposes of this
Section 2.1(d) until such time as the applicable registration statement has been
declared effective by the SEC, unless the Initiating Holders withdraw their
request for such registration (other than as a result of a material adverse
effect), elect not to pay the registration expenses therefor, and forfeit their
right to one demand registration statement pursuant to Section 2.6, in which
case such withdrawn registration statement shall be counted as “effected” for
purposes of this Section 2.1(d).

 

2.2                               Company Registration.  If the Company proposes
to register (including, for this purpose, a registration effected by the Company
for stockholders other than the Holders) any of its securities under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Holder notice of such registration.  Upon the request
of each Holder given within twenty (20) days after such notice is given by the
Company, the Company shall, subject to the provisions of Section 2.3, cause to
be registered all of the Registrable Securities that each such Holder has
requested to be included in such registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
before the effective date of such registration, whether or not any Holder has
elected to include Registrable Securities in such registration.  The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Section 2.6.

 

2.3                               Underwriting Requirements.

 

(a)                                 If, pursuant to Section 2.1, the Initiating
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to Section 2.1, and the Company shall include such
information in the Demand Notice.  The underwriter(s) will be selected by the
Company and shall be reasonably acceptable to at least a majority-in-interest of
Initiating Holders.  In such event, the right of any Holder to include such
Holder’s Registrable

 

6

--------------------------------------------------------------------------------


 

Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting.  Notwithstanding any other provision of this Section 2.3, if
the managing underwriter advises the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting.  To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares.

 

(b)                                 In connection with any offering involving an
underwriting of shares pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of Units allocated to any
Holder to the nearest 100 shares.  Notwithstanding the foregoing, in no event
shall the number of Registrable Securities included in the offering be reduced
unless all other securities (other than securities to be sold by the Company)
are first entirely excluded from the offering.  For purposes of the provision in
this Section 2.3(b) concerning apportionment, for any selling Holder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, and retired members and any trusts for the benefit of any of
the foregoing Persons, shall be deemed to be a single “selling Holder,” and any
pro rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.

 

7

--------------------------------------------------------------------------------


 

(c)                                  For purposes of Section 2.1, a registration
shall not be counted as “effected” if, as a result of an exercise of the
underwriter’s cutback provisions in Section 2.3(a), fewer than fifty percent
(50%) of the total number of Registrable Securities that Holders have requested
to be included in such registration statement are actually included.

 

2.4                               Obligations of the Company. Whenever required
under this Section 2 to effect the registration of any Registrable Securities,
the Company shall, as expeditiously as reasonably possible:

 

(a)                                 prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of the Holders of at least a majority of the Registrable
Securities registered thereunder, keep such registration statement effective for
a period of up to one hundred twenty (120) days or, if earlier, until the
distribution contemplated in the registration statement has been completed;
provided, however, that (i) such one hundred twenty (120) day period shall be
extended for a period of time equal to the period the Holder refrains, at the
request of an underwriter of Common Stock (or other securities) of the Company,
from selling any securities included in such registration, and (ii) in the case
of any registration of Registrable Securities on Form S-3 that are intended to
be offered on a continuous or delayed basis, subject to compliance with
applicable SEC rules, such one hundred twenty (120) day period shall be extended
for up to one hundred eighty (180) days, if necessary, to keep the registration
statement effective until all such Registrable Securities are sold;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such registration statement, and the prospectus
used in connection with such registration statement, as may be necessary to
comply with the Securities Act in order to enable the disposition of all
securities covered by such registration statement;

 

(c)                                  furnish to the selling Holders such numbers
of copies of a prospectus, including a preliminary prospectus, as required by
the Securities Act, and such other documents as the Holders may reasonably
request in order to facilitate their disposition of their Registrable
Securities;

 

(d)                                 use its commercially reasonable efforts to
register and qualify the securities covered by such registration statement under
such other securities or blue-sky laws of such jurisdictions as shall be
reasonably requested by the selling Holders; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(e)                                  in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;

 

(f)                                   use its commercially reasonable efforts to
cause all such Registrable Securities covered by such registration statement to
be listed on a national securities

 

8

--------------------------------------------------------------------------------


 

exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed;

 

(g)                                  provide a transfer agent and registrar for
all Registrable Securities registered pursuant to this Agreement and provide a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(h)                                 promptly make available for inspection by
the selling Holders, any managing underwriter participating in any disposition
pursuant to such registration statement, and any attorney or accountant or other
agent retained by any such underwriter or selected by the selling Holders, all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, managers, directors, employees,
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

 

(i)                                     notify each selling Holder, promptly
after the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed; and

 

(j)                                    after such registration statement becomes
effective, notify each selling Holder of any request by the SEC that the Company
amend or supplement such registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under
Rule 10b5-1 of the Exchange Act.

 

2.5                               Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 2 with respect to the Registrable Securities of any selling Holder that
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Holder’s Registrable Securities.

 

2.6                               Expenses of Registration.  All expenses (other
than Selling Expenses) incurred in connection with registrations, filings, or
qualifications pursuant to Section 2, including all registration, filing, and
qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements, not to
exceed $30,000, of one counsel for the selling Holders (“Selling Holder
Counsel”) selected by the Holders of at least a majority of the Registrable
Securities, shall be borne and paid by the Company; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 2.1 if the registration request is
subsequently withdrawn at the request of the Holders of at least a majority of
the Registrable Securities to be registered (in which case all selling Holders
shall bear such expenses pro rata

 

9

--------------------------------------------------------------------------------


 

based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of at least a majority of the
Registrable Securities agree to forfeit their right to one registration pursuant
to Section 2.1(a) or Section 2.1(b), as the case may be; provided further that
if, at the time of such withdrawal, the Holders have learned of a material
adverse change in the condition, business, or prospects of the Company from that
known to the Holders at the time of their request and have withdrawn the request
with reasonable promptness after learning of such information, then the Holders
shall not be required to pay any of such expenses and shall not forfeit their
right to one registration pursuant to Section 2.1(a) or Section 2.1(b).  All
Selling Expenses relating to Registrable Securities registered pursuant to this
Section 2 shall be borne and paid by the Holders pro rata on the basis of the
number of Registrable Securities registered on their behalf.

 

2.7                               Delay of Registration.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Section 2.

 

2.8                               Indemnification.  If any Registrable
Securities are included in a registration statement under this Section 2:

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each selling Holder, and the partners, members,
officers, directors, and stockholders of each such Holder; legal counsel,
investment advisers and accountants for each such Holder; any underwriter (as
defined in the Securities Act) for each such Holder; and each Person, if any,
who controls such Holder or underwriter within the meaning of the Securities Act
or the Exchange Act, against any Damages, and the Company will pay to each such
Holder, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent that
they arise out of or are based upon actions or omissions made in reliance upon
and in conformity with written information furnished by or on behalf of any such
Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

 

(b)                                 To the extent permitted by law, each selling
Holder, severally and not jointly, will indemnify and hold harmless the Company,
and each of its managers or directors, as applicable, each of its officers who
has signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), any other
Holder selling securities in such registration statement, and any controlling
Person of any such underwriter or other Holder, against any Damages, in each
case only to the extent that such Damages arise out of or are based upon actions
or omissions made in reliance upon and in conformity with written information
furnished by or on behalf of such selling Holder expressly for use in connection
with such registration; and each such selling Holder will pay to the

 

10

--------------------------------------------------------------------------------


 

Company and each other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.8(b) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; and provided further that in
no event shall the aggregate amounts payable by a Holder by way of indemnity or
contribution under this Section 2.8(b) exceed the proceeds from the offering
received by such Holder (net of any Selling Expenses paid by such Holder),
except in the case of fraud or willful misconduct by such Holder.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 2.8 of notice of the commencement of any action
(including any governmental action) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 2.8,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such action and, to
the extent the indemnifying party so desires, participate jointly with any other
indemnifying party to which notice has been given, and to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.  The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2.8, to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action.  The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.

 

(d)                                 To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any party otherwise entitled to indemnification hereunder makes a
claim for indemnification pursuant to this Section 2.8 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Section 2.8 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any party hereto for which indemnification is provided under this
Section 2.8, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified

 

11

--------------------------------------------------------------------------------


 

party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case, (x) no Holder will be required to contribute any amount
in excess of the public offering price of all such Registrable Securities
offered and sold by such Holder pursuant to such registration statement, and
(y) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; and provided
further that in no event shall a Holder’s liability pursuant to this
Section 2.8(e), when combined with the amounts paid or payable by such Holder
pursuant to Section 2.8(b), exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of willful misconduct or fraud by such Holder.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.  The Company shall use commercially
reasonable efforts to include provisions in the underwriting agreement that are
consistent with the foregoing provisions.

 

(f)                                   Unless otherwise superseded by an
underwriting agreement entered into in connection with the underwritten public
offering, the obligations of the Company and Holders under this Section 2.8
shall survive the completion of any offering of Registrable Securities in a
registration under this Section 2, and otherwise shall survive the termination
of this Agreement.

 

2.9                               Reports Under Exchange Act.  With a view to
making available to the Holders the benefits of SEC Rule 144 and any other
rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company shall:

 

(a)                                 make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144,
at all times after the effective date of the registration statement filed by the
Company for the IPO;

 

(b)                                 use commercially reasonable efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time after the
Company has become subject to such reporting requirements); and

 

(c)                                  furnish to any Holder, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144 (at any time after ninety (90) days after
the effective date of the registration statement filed by the Company for the
IPO), the Securities Act, and the Exchange Act (at any time after the Company
has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the

 

12

--------------------------------------------------------------------------------


 

Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

 

2.10                        Limitations on Subsequent Registration Rights.  From
and after the date of this Agreement, the Company shall not, without the prior
written consent of the Holders of at least a majority of the Registrable
Securities then outstanding, enter into any agreement with any holder or
prospective holder of any securities of the Company that would allow such holder
or prospective holder (i) to include such securities in any registration unless,
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that the inclusion
of such securities will not reduce the number of the Registrable Securities of
the Holders that are included or (ii) to demand registration of any securities
held by such holder or prospective holder; provided that this limitation shall
not apply to any additional Investor who becomes a party to this Agreement in
accordance with Section 6.9.

 

2.11                        “Market Stand-off’ Agreement.  Each Holder hereby
agrees that it will not, without the prior written consent of the managing
underwriter, during the period commencing on the date of the final prospectus
relating to the registration by the Company of the IPO, and ending on the date
specified by the Company and the managing underwriter (such period not to exceed
one hundred eighty (180) days, or such other period not to exceed an additional
fifteen days, but only as may be required by applicable regulatory restrictions
on (1) the publication or other distribution of research reports, and
(2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto), (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any Common
Stock, Incentive Units or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Common Stock held immediately before
the effective date of the registration statement for such offering or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of such securities, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or other securities, in cash, or otherwise.  The
foregoing provisions of this Section 2.11 shall apply only to the IPO, shall not
apply to the sale of any securities to an underwriter pursuant to an
underwriting agreement or to transactions involving broad-based indices or
baskets of securities (in each case, in which the securities of the Company
represent less than 5% of such index or basket), and shall be applicable to the
Holders only if all officers, managers or directors, as applicable, and
stockholders individually owning more than one percent (1%) of the Company’s
outstanding Common Stock (after giving effect to conversion into Common Stock of
all outstanding Preferred Stock) are subject to the same restrictions.  The
underwriters in connection with such registration are intended third-party
beneficiaries of this Section 2.11 and shall have the right, power, and
authority to enforce the provisions hereof as though they were a party hereto. 
Each Holder further agrees to execute such agreements as may be reasonably
requested by the underwriters in connection with such registration that are
consistent with this Section 2.11 or that

 

13

--------------------------------------------------------------------------------


 

are necessary to give further effect thereto.  Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply pro rata to all Holders subject to such
agreements, based on the number of shares subject to such agreements.

 

2.12                        Restrictions on Transfer.

 

(a)                                 The Preferred Stock and the Registrable
Securities shall not be sold, pledged, or otherwise transferred, and the Company
shall not recognize and shall issue stop transfer instructions to its transfer
agent with respect to any such sale, pledge, or transfer, except upon the
conditions specified in this Agreement, which conditions are intended to ensure
compliance with the provisions of the Securities Act.  A transferring Holder
will cause any proposed purchaser, pledgee, or transferee of the Preferred Stock
and the Registrable Securities held by such Holder to agree to take and hold
such securities subject to the provisions and upon the conditions specified in
this Agreement.

 

(b)                                 Each certificate or instrument representing
(i) Registrable Securities and (ii) any other securities issued in respect of
the securities referenced in clauses (i) and (ii), upon any split, distribution,
recapitalization, merger, consolidation, or similar event affecting such
securities, shall (unless otherwise permitted by the provisions of
Section 2.12(c)) be stamped or otherwise imprinted with a legend substantially
in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SECURITIES MAY NOT BE
SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.

 

(c)                                  The holder of each certificate representing
Restricted Securities, by acceptance thereof, agrees to comply in all respects
with the provisions of this Section 2.  Before any proposed sale, pledge, or
transfer of any Restricted Securities or the Preferred Stock and the Registrable
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer.  Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if

 

14

--------------------------------------------------------------------------------


 

reasonably requested by the Company, shall be accompanied at such Holder’s
expense by either (i) a written opinion of legal counsel who shall, and whose
legal opinion shall, be reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transaction may be effected without
registration under the Securities Act; (ii) a “no action” letter from the SEC to
the effect that the proposed sale, pledge, or transfer of such securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the securities may be effected without
registration under the Securities Act, whereupon the Holder of such securities
shall be entitled to sell, pledge, or transfer such securities in accordance
with the terms of the notice given by the Holder to the Company.  The Company
will not require such a legal opinion or “no action” letter (x) in any
transaction in compliance with SEC Rule 144, (y) in any transaction in which
such Holder distributes securities to an Affiliate of such Holder for no
consideration or (z) in any transaction in which such Holder or such Holder’s
Investor Parent is an Advisory Investor and is transferring to another person
advised by an investment advisor registered under the Investment Advisers Act of
1940, as amended, or a subsidiary thereof; provided, in each case, that each
transferee agrees in writing to be subject to the terms of this Section 2.12. 
If applicable, each certificate or instrument evidencing the securities
transferred as above provided shall bear, except if such transfer is made
pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 2.12(b), except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for such Holder and the Company, such
legend is not required in order to establish compliance with any provisions of
the Securities Act.

 

2.13                        Termination of Registration Rights.  The right of
any Holder to request registration or inclusion of Registrable Securities in any
registration pursuant to Section 2.1 or Section 2.2 shall terminate upon (a) the
closing of a Deemed Liquidation Event (as such term is defined in the Company’s
Certificate of Incorporation); provided, that with respect to a Deemed
Liquidation Event described in Article Fourth, Section B.2.3.1(b) of the
Company’s Certificate of Incorporation, with respect to any Investor, only once
the proceeds of such Deemed Liquidation Event have been received by the Company
and fully distributed to such Investor; provided, further, that if the proceeds
of such Deemed Liquidation Event consist of securities that are not listed on a
national securities exchange or another nationally recognized trading system and
cannot be sold without restriction under SEC Rule 144 within any 90 day period,
the Company shall have used commercially reasonable efforts to provide the
Investor with registration rights for such securities in substantially the form
set forth in the foregoing provisions), or (b) the later to occur of (x) such
time when all of such Holder’s Registrable Securities could be sold without
restriction under SEC Rule 144 within any 90 day period and (y) 18 months after
the effective date of the registration statement of an IPO.

 

3.                                      Information and Observer Rights.

 

3.1                               Delivery of Financial Statements.

 

(a)                                 The Company shall deliver to each Major
Investor:

 

(1)                                 as soon as practicable, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the

 

15

--------------------------------------------------------------------------------

 

Company, (i) a balance sheet as of the end of such year, (ii) statements of
income and of cash flows for such year, and a comparison between (x) the actual
amounts as of and for such fiscal year and (y) the comparable amounts for the
prior year and as included in the Budget for such year, with an explanation of
any material differences between such amounts and a schedule as to the sources
and applications of funds for such year, and (iii) a statement of stockholders’
equity as of the end of such year, all such financial statements audited and
certified by independent public accountants of nationally recognized standing
selected by the Company and approved by the Board of Directors;

 

(2)                                 as soon as practicable, but in any event
within forty-five (45) days after the end of each of the first three
(3) quarters of each fiscal year of the Company, unaudited statements of income
and of cash flows for such fiscal quarter, and an unaudited balance sheet and a
statement of stockholders’ equity as of the end of such fiscal quarter, all
prepared in accordance with GAAP (except that such financial statements may
(i) be subject to normal year-end audit adjustments and (ii) not contain all
notes thereto that may be required in accordance with GAAP);

 

(3)                                 as soon as practicable, but in any event
within forty five (45) days after the end of each fiscal year of the Company,
(i) an unaudited balance sheet as of the end of such year, (ii) unaudited
statements of income and of cash flows for such year, and a comparison between
(x) the actual amounts as of and for such fiscal year and (y) the comparable
amounts for the prior year and as included in the Budget for such year, with an
explanation of any material differences between such amounts and a schedule as
to the sources and applications of funds for such year, and (iii) an unaudited
statement of stockholders’ equity as of the end of such year;

 

(4)                                 as soon as practicable, (i) but in any event
within sixty (60) days, after each of (x) June 30th and (y) December 31st and
(ii) after the closing of any additional sale and issuance of preferred stock of
the Company, a statement showing the number of shares of each class and series
of capital stock and securities convertible into or exercisable for shares of
capital stock of the Company outstanding at the end of the period, the Common
Stock issuable upon conversion or exercise of any outstanding securities
convertible or exercisable for Common Stock and the exchange ratio or

 

16

--------------------------------------------------------------------------------


 

exercise price applicable thereto, and the number of shares of issued stock
options and options not yet issued but reserved for issuance, if any, all in
sufficient detail as to permit the Major Investors to calculate their respective
percentage equity ownership in the Company, and certified by the chief financial
officer or chief executive officer of the Company as being true, complete, and
correct;

 

(5)                                 simultaneously with the delivery to the
members of the Board of Directors, a copy of the meeting materials sent in
advance of quarterly Board of Director meetings; and

 

(6)                                 with respect to the financial statements
called for in Section 3.1(a)(1), Section 3.1(a)(2) and Section 3.1(a)(3) upon
request of a Major Investor, an instrument executed by the chief financial
officer and chief executive officer of the Company certifying that such
financial statements were prepared in accordance with GAAP consistently applied
with prior practice for earlier periods (except as otherwise set forth in
Section 3.1(a)(2) and Section 3.1(a)(3)) and fairly present the financial
condition of the Company and its results of operation for the periods specified
therein;

 

provided, however, that the Company shall not be obligated under this
Section 3.1(a) to provide information (i) that the Company reasonably determines
in good faith to be a trade secret or confidential information (unless covered
by an enforceable confidentiality agreement, in form acceptable to the Company)
or (ii) the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

 

(b)                                 In addition to the financial statements set
forth in Section 3.1(a) above, the Company shall deliver to each Major Investor
that holds at least 946 shares of Series A Preferred Stock (or Common Stock
issued upon conversion thereof):

 

(1)                                 as soon as practicable, but in any event
within thirty (30) days of the end of each month, an unaudited income statement
and statement of cash flows for such month, and an unaudited balance sheet and
statement of stockholders’ equity as of the end of such month, all prepared in
accordance with GAAP (except that such financial statements may (i) be subject
to normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);

 

(2)                                 as soon as practicable, but in any event
thirty (30) days before the end of each fiscal year, a budget and business plan
for the next fiscal year (collectively, the “Budget”), approved by the Board of
Directors and prepared on a

 

17

--------------------------------------------------------------------------------


 

monthly basis, including balance sheets, income statements, and statements of
cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company;

 

(3)                                 with respect to the financial statements
called for in Section 3.1(b)(1), upon request of a Major Investor, an instrument
executed by the chief financial officer and chief executive officer of the
Company certifying that such financial statements were prepared in accordance
with GAAP consistently applied with prior practice for earlier periods (except
as otherwise set forth in Section 3.1(b)(2)) and fairly present the financial
condition of the Company and its results of operation for the periods specified
therein; and

 

(4)                                 such other information relating to the
financial condition, business, prospects, or corporate affairs of the Company as
a Major Investor may from time to time reasonably request;

 

provided, however, that the Company shall not be obligated under this
Section 3.1(b) to provide information (i) that the Company reasonably determines
in good faith to be a trade secret or confidential information (unless covered
by an enforceable confidentiality agreement, in form acceptable to the Company)
or (ii) the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

 

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

 

Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may cease providing the information set forth in this Section 3.1 during the
period starting with the date forty-five (45) days before the Company’s
good-faith estimate of the date of filing of a registration statement if it
reasonably concludes it must do so to comply with the SEC rules applicable to
such registration statement and related offering; provided that the Company’s
covenants under this Section 3.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective.

 

3.2                               Inspection.  The Company shall permit each
Major Investor, at such Major Investor’s expense, to visit and inspect the
Company’s and its subsidiaries’ properties; examine its books of account and
records; and discuss the Company’s and its subsidiaries’ affairs, finances, and
accounts with its officers, during normal business hours of the Company as may
be reasonably requested by the Major Investor; provided, however, that the
Company shall not be obligated pursuant to this Section 3.2 to provide access to
any information that it reasonably considers to be a trade secret or
confidential information (unless covered by an enforceable

 

18

--------------------------------------------------------------------------------


 

confidentiality agreement, in form acceptable to the Company) or the disclosure
of which would adversely affect the attorney-client privilege between the
Company and its counsel.

 

3.3                               Termination of Information Rights.  The
covenants set forth in Sections 3.1 and 3.2 shall terminate and be of no further
force or effect (i) immediately before but subject to the consummation of the
IPO, (ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, or (iii) upon a
Deemed Liquidation Event, as such term is defined in the Company’s Certificate
of Incorporation, unless, following such Deemed Liquidation Event, the Major
Investors hold equity in an entity that is not subject to the reporting
requirements of Section 13(a) or 15(d) of the Exchange Act, whichever event
occurs first.

 

3.4                               Confidentiality.  Each Investor agrees that
such Investor will keep confidential and will not disclose, divulge, or use for
any purpose (other than to monitor its investment in the Company) any
confidential information obtained from the Company pursuant to the terms of this
Agreement (including notice of the Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3.5
by such Investor), (b) is or has been independently developed or conceived by
the Investor without use of the Company’s confidential information, or (c) is or
has been made known or disclosed to the Investor by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that an Investor may disclose confidential
information (i) to its attorneys, accountants, consultants, investment advisors
and other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company; (ii) to any
prospective purchaser of any Registrable Securities from such Investor, if such
prospective purchaser agrees to be bound by the provisions of this Section 3.5;
(iii) to any existing or prospective, direct or indirect Affiliate, investor,
partner, member, stockholder, or wholly owned subsidiary of such Investor in the
ordinary course of business, provided that such Investor informs such Person
that such information is confidential and directs such Person to maintain the
confidentiality of such information; (iv) to the other Investors and their
attorneys, consultants, Affiliates, partners and other persons permitted
pursuant to clauses (i) and (iii) above, (v) as may otherwise be required by
law, provided that the Investor promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure, or, (vi) in the case of any Advisory Investor, to its registered
investment advisor for use solely in such investment advisor’s internal reports,
provided that the amount and value of the securities of the Company held by such
Advisory Investor is the only confidential information permitted to be disclosed
pursuant to this clause (vi).

 

4.                                      Rights to Future Equity Issuances.

 

4.1                               Right of First Offer.  Subject to the terms
and conditions of this Section 4.1 and applicable securities laws, if the
Company proposes to offer or sell any New Securities, the Company shall first
offer such New Securities to each Major Investor.  A Major Investor shall be
entitled to apportion the right of first offer hereby granted to it among
(i) itself, (ii) its Affiliates or Advisory Investors having the same or
affiliated registered investment advisor and (iii) its beneficial interest
holders, such as limited partners, members or any other Person having
“beneficial ownership,” as such term is defined in Rule 13d-3 promulgated under

 

19

--------------------------------------------------------------------------------


 

the Exchange Act, of such Major Investor (“Investor Beneficial Owner”), in each
case in such proportions as it deems appropriate; provided that, upon the
purchase of any New Securities, each such Affiliate or Investor Beneficial Owner
agrees to enter into this Agreement, as an “Investor” under each such agreement
(provided that, any such Affiliate or Investor Beneficial Owner that is a
Competitor shall not be entitled to any rights under Sections 3.1 and 3.2
hereof).

 

(a)                                 The Company shall give notice (the “Offer
Notice”) to each Major Investor, stating (i) its bona fide intention to offer
such New Securities, (ii) the number of such New Securities to be offered, and
(iii) the price and terms, if any, upon which it proposes to offer such New
Securities.

 

(b)                                 By notification to the Company within twenty
(20) days after the Offer Notice is given, each Major Investor may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to that portion of such New Securities which equals the
proportion that the Common Stock issued and held, or issuable (directly or
indirectly) upon conversion and/or exercise, as applicable, of the Preferred
Stock and any other vested Derivative Securities then held, by such Major
Investor bears to the total Common Stock of the Company then outstanding
(assuming full conversion and/or exercise, as applicable, of all Preferred Stock
and other vested Derivative Securities).  At the expiration of such twenty
(20) day period, the Company shall promptly notify each Major Investor that
elects to purchase or acquire all the Common Stock available to it (each, a
“Fully Exercising Investor”) of any other Major Investor’s failure to do
likewise.  During the ten (10) day period commencing after the Company has given
such notice, each Fully Exercising Investor may, by giving notice to the
Company, elect to purchase or acquire, in addition to the number of shares
specified above, up to that portion of the New Securities for which Major
Investors were entitled to subscribe but that were not subscribed for by the
Major Investors which is equal to the proportion that the Common Stock issued
and held, or issuable upon conversion and/or exercise, as applicable, of
Preferred Stock and any other vested Derivative Securities then held, by such
Fully Exercising Investor bears to the Common Stock issued and held, or issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of the
Preferred Stock and any other vested Derivative Securities then held, by all
Fully Exercising Investors who wish to purchase such unsubscribed Units.  The
closing of any sale pursuant to this Section 4.1(b) shall occur within the later
of one hundred twenty (120) days of the date that the Offer Notice is given and
the date of initial sale of New Securities pursuant to Section 4.1(c).

 

(c)                                  If all New Securities referred to in the
Offer Notice are not elected to be purchased or acquired as provided in
Section 4.1(b), the Company may, during the ninety (90) day period following the
expiration of the periods provided in Section 4.1(b), offer and sell the
remaining unsubscribed portion of such New Securities to any Person or Persons
at a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Offer Notice.  If the Company does not enter into an
agreement for the sale of the New Securities within such period, or if such
agreement is not consummated within thirty (30) days of the execution thereof,
the right provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to the Major Investors in
accordance with this Section 4.1.

 

20

--------------------------------------------------------------------------------


 

(d)                                 The right of first offer in this Section 4.1
shall not be applicable to (i) Excluded Securities (as defined in the Company’s
Certificate of Incorporation); and (ii) shares of Common Stock issued in the
IPO.

 

(e)                                  The right of first offer set forth in this
Section 4.1 shall terminate with respect to any Major Investor who fails to
purchase, in any transaction subject to this Section 4.1, some portion of the
New Securities allocated to such Major Investor pursuant to this Section 4.1. 
Following any such termination, such Investor shall no longer be deemed a “Major
Investor” for any purpose of this Section 4.1.

 

4.2                               Termination.  The covenants set forth in
Section 4.1 shall terminate and be of no further force or effect (i) immediately
before but subject to the consummation of a Qualified Public Offering, as
defined in the Company’s Certificate of Incorporation, (ii) when the Company
first becomes subject to the periodic reporting requirements of Section 12(g) or
15(d) of the Exchange Act, or (iii) upon a Deemed Liquidation Event, (as such
term is defined in the Certificate of Incorporation);  provided, that with
respect to a Deemed Liquidation Event described in Article Fourth,
Section B.2.3.1(b) of the Company’s Certificate of Incorporation, with respect
to any Investor, only once the proceeds of such Deemed Liquidation Event have
been received by the Company and fully distributed to such Investor.

 

5.                                      Additional Covenants.

 

5.1                               Insurance.  The Company shall use commercially
reasonable efforts to maintain, from financially sound and reputable insurers,
(i) Directors and Officers Errors and Omissions insurance and (ii) an employment
practices liability insurance policy, together in a shared amount not less than
$5 million, until such time as the Board of Directors (including the approval of
at least a majority of the Series A Directors) determines that such insurance
should be discontinued.  The Company shall use commercially reasonable efforts
to maintain term “key person” insurance on each of Steven Conine and Niraj Shah,
which policies (i) shall name the Company as loss payee, and (ii) shall not be
cancelable by the Company without prior approval of the Board of Directors
(including at least a majority of the Series A Directors).

 

5.2                               Employee Agreements.  The Company will cause
(i) each person now or hereafter employed by it or by any Subsidiary (or engaged
by the Company or any Subsidiary as a consultant/independent contractor,
including but not limited to persons employed by SK Retail, Inc.) with access to
confidential information and/or trade secrets to enter into a nondisclosure and
proprietary rights assignment agreement and (ii) each Key Employee to enter into
a one (1) year noncompetition and nonsolicitation agreement previously approved
by the Board of Directors.  In addition, the Company shall not amend, modify,
terminate, waive, or otherwise alter, in whole or in part, any of the
above-referenced agreements or any restricted stock agreement between the
Company and any employee, without the consent of at least a majority of the
Series A Directors.

 

5.3                               Employee Vesting.  Unless otherwise approved
by the Board of Directors, including at least a majority of the Series A
Directors, all future employees and consultants of the Company or any Subsidiary
who purchase, receive options to purchase, or receive awards of the Company’s
shares of capital stock after the date hereof shall be required to execute
restricted

 

21

--------------------------------------------------------------------------------


 

stock or option agreements, as applicable, providing for (i) vesting of shares
over a five (5) year period, with the first twenty percent (20%) of such shares
vesting following twelve (12) months of continued employment or service, and the
remaining shares vesting in equal monthly installments over the following
forty-eight (48) months, and (ii) a market stand-off provision substantially
similar to that in Section 2.11.  In addition, unless otherwise approved by the
Board of Directors, including at least a majority of the Series A Directors, the
Company shall retain a “right of first refusal” on employee transfers until the
Company’s IPO and shall have the right to repurchase unvested shares at cost
upon termination of employment of a holder of restricted stock; provided that,
notwithstanding any other provision of this Agreement, such “right of first
refusal” shall not be assignable by the Company.

 

5.4                               Matters Requiring Investor Director Approval. 
In addition to any other consents required hereunder or under the Certificate of
Incorporation, so long as the holders of Series A-1 Preferred Stock and
Series A-2 Preferred Stock are entitled to elect at least one Series A Director,
the Company hereby covenants and agrees with each of the Investors that it shall
not, nor shall it permit any subsidiary to, directly or indirectly, by
amendment, merger, consolidation or otherwise, without approval of the Board of
Directors, which approval must include the affirmative vote of at least a
majority of the Series A Directors:

 

(a)                                 make, or permit any subsidiary to make, any
loan or advance to any Subsidiary or other corporation, partnership, or other
entity unless it is wholly owned by the Company;

 

(b)                                 make, or permit any subsidiary to make, any
loan or advance to any Person or Persons in excess of $25,000, including,
without limitation, any employee or manager of the Company or any Subsidiary,
except advances and similar expenditures in the ordinary course of business or
under the terms of an employee option plan approved by the Board of Directors,
including at least a majority of the Series A Directors;

 

(c)                                  otherwise enter into or be a party to any
transaction with any manager, officer, or employee of the Company or any
“associate” (as defined in Rule 12b-2 promulgated under the Exchange Act) of any
such Person, except for (i) transactions contemplated by this Agreement; or
(ii) transactions made in the ordinary course of business and pursuant to
reasonable requirements of the Company’s business and upon fair and reasonable
terms that are approved by at least a majority of the Board of Directors,
including at least a majority of the Series A Directors; or

 

(d)                                 hire, terminate, or change the compensation
of Niraj Shah or Steven Conine, including approving any option grants or other
equity awards to Niraj Shah or Steven Conine.

 

5.5                               Board Matters.  Unless otherwise determined by
the vote of at least a majority of the managers then in office (including at
least a majority of the Series A Directors), the Board of Directors shall meet
at least quarterly in accordance with an agreed-upon schedule.  The Company
shall reimburse the nonemployee managers for all reasonable out-of-pocket travel
expenses incurred in connection with attending meetings of the Board of
Directors.  Any Board

 

22

--------------------------------------------------------------------------------


 

of Directors committee now existing or hereinafter established shall include not
less than one (1) Series A Director.

 

5.6                               Control Over Subsidiaries.  The Company shall
institute and shall keep in place arrangements reasonably satisfactory to the
Series A Directors such that the Company (i) will control the operations of any
subsidiary and (ii) will be permitted to properly consolidate the financial
results of any subsidiary in the consolidated financial statements of the
Company.  Upon request by the Series A Directors, (A) the composition of the
board of directors or similar governing body of each domestic Subsidiary,
whether now in existence or formed in the future, shall be comprised of the same
members (with the same number of votes) as the Company’s Board of Directors and
(B) the composition of the board of directors or similar governing body of each
foreign subsidiary, whether now in existence of formed in the future, shall be
comprised of at least one member designated by the Series A Directors.  The
Company shall maintain such rights under applicable law so as to allow it to
maintain control, in its capacity as the sole equity holder of each of the
Company’s Subsidiaries, over the board of directors managers or similar
governing bodies of all of the Company’s Subsidiaries.  The Company shall take
all necessary actions to maintain any subsidiary, whether now in existence or
formed in the future, as is necessary to conduct the Company’s business as
conducted or as proposed to be conducted.  The Company shall use commercially
reasonable efforts to cause each subsidiary, whether now in existence or formed
in the future, to comply in all material respects with applicable laws,
rules and regulations.

 

5.7                               Successor Indemnification.  If the Company or
any of its successors or assignees consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger, then to the extent necessary, proper provision shall be
made so that the successors and assignees of the Company assume the obligations
of the Company with respect to indemnification of members of the Board of
Directors as in effect immediately before such transaction, whether such
obligations are contained in the Company’s Certificate of Incorporation or
elsewhere, as the case may be.

 

5.8                               Requests for Information.  The Company shall
respond (or, in the event the Company has engaged the services of a transfer
agent to maintain its stockholder list or stock ledger, shall use commercially
reasonable efforts to cause its transfer agent to respond) as soon as
practicable to an Investor’s reasonable request for (a) accounting or securities
law information required in connection with such Investor’s audit or (b) a
statement showing the number of shares of capital stock then held by such
Investor and the number of outstanding shares of each class and series of
outstanding securities and securities convertible into or exercisable for shares
of capital stock of the Company in sufficient detail as to permit such Investor
to calculate its respective percentage equity ownership in the Company;
provided, however, that the Company shall not be obligated to provide such
information if such disclosure could reasonably (i)  result in a violation of
applicable law or (ii) conflict with the Company’s insider trading policy or
confidentiality obligations.

 

5.9                               Use of Investor Names.  Except as required in
connection with a registration statement under the Securities Act or other
filings required by the Exchange Act, the Company shall not use the name or
trademarks of any of Fidelity Management & Research Company, Morgan Stanley
Investment Management Inc., T. Rowe Price Associates, Inc., Viking

 

23

--------------------------------------------------------------------------------

 

Global Investments LP, Wellington Management Company, LLP or any of their
respective Affiliates or any Investors advised by them (including in any press
release relating to the sale of equity securities of the Company) without the
prior written consent from such Person, as applicable.

 

5.10                        Termination of Covenants.  The covenants set forth
in this Section 5, except for Sections 5.7, 5.8 and 5.9, shall terminate and be
of no further force or effect (i) immediately before but subject to the
consummation of the IPO, (ii) when the Company first becomes subject to the
periodic reporting requirements of Section 12(g) or 15(d) of the Exchange Act,
or (iii) with respect to any Investor, upon a Deemed Liquidation Event, as such
term is defined in the Certificate of Incorporation; provided, that with respect
to a Deemed Liquidation Event described in Article Fourth, Section B.2.3.1(b) of
the Company’s Certificate of Incorporation, with respect to any Investor, only
once the proceeds of such Deemed Liquidation Event have been received by the
Company and fully distributed to such Investor.  The covenant set forth in
Section 5.8 shall terminate and be of no further force or effect with regards to
an Investor when such Investor no longer holds any Registrable Securities.

 

6.                                      Miscellaneous.

 

6.1                               Successors and Assigns.  The rights under this
Agreement may be assigned (but only with all related obligations) by a Holder to
a transferee of Registrable Securities; provided, however, that (x) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee and the Registrable Securities with
respect to which such rights are being transferred; (y) such transferee agrees
in a written instrument delivered to the Company to be bound by and subject to
the terms and conditions of this Agreement, including the provisions of
Section 2.11 and (z) any such transferee that is a Competitor shall not be
entitled to any rights under Section 3.1 or 3.2.  The terms and conditions of
this Agreement inure to the benefit of and are binding upon the respective
successors and permitted assignees of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assignees any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided herein.

 

6.2                               Governing Law.  This Agreement and any
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the General Corporation Law of the State of
Delaware, without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Delaware.

 

6.3                               Counterparts; Facsimile.  This Agreement may
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.5                               Notices.  All notices, requests, and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given, delivered and received (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed

 

24

--------------------------------------------------------------------------------


 

electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day; (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their addresses as set forth on Schedule A
hereto, or to the principal office of the Company and to the attention of the
Chief Executive Officer, in the case of the Company, or to such email address,
facsimile number, or address as subsequently modified by written notice given in
accordance with this Section 6.5.  If notice is given to the Company, a copy
shall also be sent to Latham & Watkins LLP, 1000 Winter Street, Suite 3700,
Waltham, Massachusetts 02451, Attention: John H. Chory, Esq., Tel: (617)
948-6032, Fax: (617) 948-6001.

 

6.6                               Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and the holders
of at least a majority of the Registrable Securities then outstanding; provided
that (w) the Company may in its sole discretion waive compliance with
Section 2.12(c) (and the Company’s failure to object promptly in writing after
notification of a proposed assignment allegedly in violation of
Section 2.12(c) shall be deemed to be a waiver); (x) any provision hereof may be
waived by any waiving party on such party’s own behalf, without the consent of
any other party; (y) Sections 1.1, 1.18, 1.22, 2.1, 3, 5.8, 5.10 and 6.6 may not
be amended without the consent of the holders of at least two-thirds of the
Registrable Securities issued or issuable pursuant to the conversion of the
Series B Preferred Stock (other than amendments solely related to the addition
of new parties to this Agreement), and (z) Section 5.9 may not be amended
without the consent of the Investors advised by the investment advisers named
therein.  Notwithstanding the foregoing, (a) this Agreement may not be amended
or terminated and the observance of any term hereof may not be waived with
respect to any Investor without the written consent of such Investor, unless
such amendment, termination, or waiver applies to all Investors in the same
fashion (it being agreed that a waiver of the provisions of Section 4 with
respect to a particular transaction shall be deemed to apply to all Investors in
the same fashion if such waiver does so by its terms, notwithstanding the fact
that certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction), and (b) Schedule A hereto may be amended by the
Company from time to time in accordance with Section 6.1 or Section 6.9 hereof
to add information regarding additional Investors without the consent of the
other parties hereto.  Any amendment, termination, or waiver effected in
accordance with this Section 6.6 shall be binding on all parties hereto,
regardless of whether any such party has consented thereto.  No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

6.7                               Severability.  In case any one or more of the
provisions contained in this Agreement is for any reason held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal, or unenforceable provision shall be reformed and
construed so that it will be valid, legal, and enforceable to the maximum extent
permitted by law.

 

25

--------------------------------------------------------------------------------


 

6.8                               Aggregation of Shares.  All Registrable
Securities held or acquired by Affiliates or Advisory Investors having the same
or affiliated registered investment advisor shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement and
such Affiliates or Advisory Investors having the same or affiliated registered
investment advisor may apportion such rights as among themselves in any manner
they deem appropriate.

 

6.9                               Effectiveness of Agreement; Prior Agreement;
Entire Agreement; Other Agreements.  This Agreement shall become effective only
upon the effectiveness of the Reorganization (the “Effective Time”).  In the
event the Reorganization shall not have occurred on or prior to December 31,
2014, this Agreement shall be of no force or effect.  Upon the Effective Time,
the Prior Agreement shall be terminated in its entirety and the provisions of
the Prior Agreement shall no longer be of any force or effect.  This Agreement
(including any Schedules and Exhibits hereto) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties (including the Prior Agreement) is expressly
canceled.  In addition, in the event the Reorganization has occurred, but the
Company has not consummated a Qualified Public Offering prior to the fourth
business day after the Reorganization, the Company and the Investors will either
enter into new Voting and Right of First Refusal and Co-Sale Agreements with the
Investors on the same terms and conditions or otherwise provide that such
agreements currently in effect between Wayfair LLC and the Investors will
continue to be in effect and apply with respect to the Company.

 

6.10                        Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power, or remedy of such nonbreaching or nondefaulting party,
nor shall it be construed to be a waiver of or acquiescence to any such breach
or default, or to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

6.11                        Acknowledgment.  The Company acknowledges that the
Investors are in the business of venture capital investing and therefore review
the business plans and related proprietary information of many enterprises,
including enterprises which may have products or services which compete directly
or indirectly with those of the Company.  Nothing in this Agreement shall
preclude or in any way restrict the Investors from investing or participating in
any particular enterprise whether or not such enterprise has products or
services which compete with those of the Company.

 

 [Remainder of Page Intentionally Left Blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

 

COMPANY:

 

 

 

 

 

WAYFAIR INC.

 

 

 

 

 

By:

/s/ Niraj Shah

 

Name:

Niraj Shah

 

Title:

CEO

 

 

 

 

Address:

4 Copley Place, 7th Floor

 

 

Boston, MA 02116

 

[Signature Page to Wayfair Inc. Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

BATTERY VENTURES IX (AIV I), L.P.

 

 

 

By:

Battery Partners IX (AIV I), LLC, its general partner

 

 

 

 

By:

/s/ Neeraj Agrawal

 

Name:  

Neeraj Agrawal

 

Title:  

Managing Member

 

 

 

 

 

BATTERY INVESTMENT PARTNERS IX, LLC

 

 

 

By:

Battery Partners IX, LLC

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

/s/ Neeraj Agrawal

 

Name:

Neeraj Agrawal

 

Title:

Managing Member

 

[Signature Page to Wayfair Inc. Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

GREAT HILL INVESTORS, LLC, a Series LLC

 

 

 

 

 

By:

/s/ Michael A. Kumin

 

Name:

Michael A. Kumin

 

Title:

Manager

 

 

 

 

 

GREAT HILL EQUITY PARTNERS IV, L.P.

 

 

 

By:

Great Hill Partners GP IV, LP, its general partner

 

By:

GHP IV, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael A. Kumin

 

Name:

Michael A. Kumin

 

Title:

Manager

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

FIDELITY SECURITIES FUND: FIDELITY OTC PORTFOLIO

 

 

 

By:

/s/ Joseph Zambello

 

Name:

Joseph Zambello

 

Title:

Deputy Treasurer

 

 

 

 

 

FIDELITY COMMONWEALTH TRUST: FIDELITY MID-CAP STOCK FUND

 

 

 

By:

/s/ Joseph Zambello

 

Name:

Joseph Zambello

 

Title:

Deputy Treasurer

 

 

 

 

 

FIDELITY MT. VERNON STREET TRUST: FIDELITY NEW MILLENNIUM FUND

 

 

 

By:

/s/ Joseph Zambello

 

Name:

Joseph Zambello

 

Title:

Deputy Treasurer

 

 

 

 

 

FIDELITY PURITAN TRUST:  FIDELITY PURITAN FUND

 

 

 

By:

/s/ Joseph Zambello

 

Name:

Joseph Zambello

 

Title:

Deputy Treasurer

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

HARBOURVEST PARTNERS VIII-VENTURE FUND L.P.

 

By:

HarbourVest VIII-Venture Associates L.P.

 

 

Its General Partner

 

By:

HarbourVest VIII-Venture Associates LLC

 

 

Its General Partner

 

By:

HarbourVest Partners, LLC

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Robert Wadsworth

 

 

Managing Director

 

 

 

HARBOURVEST PARTNERS 2007 DIRECT FUND L.P.

 

By:

HarbourVest Partners 2007 Direct Associates L.P.

 

 

Its General Partner

 

By:

HarbourVest 2007 Direct Associates LLC

 

 

Its General Partner

 

By:

HarbourVest Partners, LLC

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Robert Wadsworth

 

 

Managing Director

 

 

 

HARBOURVEST/NYSTRS CO-INVEST FUND L.P.

 

By:

HIPEP VI Select Associates L.P.

 

 

as its General Partner

 

By:

HIPEP VI Select Associates LLC

 

 

as its General Partner

 

By:

HarbourVest Partners, LLC

 

 

as its Managing Member

 

 

 

 

 

 

 

By:

/s/ Robert Wadsworth

 

 

Managing Director

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

INVESTORS (Continued):

 

 

 

 

 

ICONIQ STRATEGIC PARTNERS-B, L.P.

 

a Cayman Islands exempted limited partnership

 

 

 

 

By:

ICONIQ Strategic Partners GP, L.P.,

 

a Cayman Islands exempted limited partnership

 

Its General Partner

 

 

 

 

By:

ICONIQ Strategic Partners TT GP, Ltd.,

 

a Cayman Islands exempted limited partnership

 

Its General PArtner

 

 

 

 

By:

/s/ Kevin Foster

 

Name:

Kevin Foster

 

Title:

Authorized Signatory

 

 

 

 

ICONIQ STRATEGIC PARTNERS, L.P.

 

a Cayman Islands exempted limited partnership

 

 

 

 

By:

ICONIQ Strategic Partners GP, L.P.,

 

a Cayman Islands exempted limited partnership

 

Its:

General Partner

 

 

 

 

By:

ICONIQ Strategic Partners TT GP, Ltd.,

 

a Cayman Islands exempted company

 

Its:

General Partner

 

 

 

 

By:

/s/ Kevin Foster

 

Name:

Kevin Foster

 

Title:

Authorized Signatory

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

 

 

MORGAN STANLEY INSTITUTIONAL FUND, INC. — SMALL COMPANY GROWTH PORTFOLIO

 

 

 

By: Morgan Stanley Investment Management Inc.

 

Its Investment Manager

 

 

 

 

By:

/s/ Sandeep Chainani

 

Name:

Sandeep Chainani

 

Title:

MD

 

 

 

 

MORGAN STANLEY INVESTMENT MANAGEMENT SMALL COMPANY GROWTH TRUST

 

 

 

 

By: State Street Bank and Trust Company

 

Solely in its capacity as Trustee

 

 

 

 

By:

/s/ Matthew H. Malkashan

 

Name:

Keith Mahoney

 

Title:

Senior Vice President

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

SPARK CAPITAL III (AIV I), L.P.

 

 

 

By:

Spark Management Partners III (AIV I), LLC

 

 

 

 

 

 

By:

/s/ Alex Finkelstein

 

Name:

Alex Finkelstein

 

Title:

General Partner

 

 

 

 

 

 

 

SPARK CAPITAL FOUNDERS’ FUND III, LP

 

 

 

 

By:

/s/ Alex Finkelstein

 

Name:

Alex Finkelstein

 

Title:

General Partner

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

 

 

T. ROWE PRICE NEW HORIZONS FUND, INC.

 

 

 

 

By:

/s/ Henry Ellenbogen

 

Name:

Henry Ellenbogen

 

Title:

President

 

 

 

 

 

 

 

T. ROWE PRICE NEW HORIZONS TRUST

 

 

 

 

By: T. Rowe Price Trust Company, Trustee of T. Rowe Price New Horizons Trust

 

 

 

 

By:

/s/ Henry Ellenbogen

 

Name:

Henry Ellenbogen

 

Title:

President

 

 

 

 

 

 

 

T. ROWE PRICE U.S. EQUITIES TRUST

 

 

 

 

By: T. Rowe Price Trust Company, Trustee of T. Rowe Price U.S. Equities Trust

 

 

 

 

By:

/s/ Henry Ellenbogen

 

Name:

Henry Ellenbogen

 

Title:

President

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

 

 

VIKING GLOBAL EQUITIES LP

 

By:

Viking Global Performance LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Eric Komitee

 

Name:

Eric Komitee

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

VIKING GLOBAL EQUITIES II LP

 

By:

Viking Global Performance LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Eric Komitee

 

Name:

Eric Komitee

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

VGE III PORTFOLIO LTD.

 

By:

Viking Global Performance LLC,

 

 

its investment manager

 

 

 

 

By:

/s/ Eric Komitee

 

Name:

Eric Komitee

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

VIKING LONG FUND MASTER LTD

 

By:

Viking Long Fund GP LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ Eric Komitee

 

Name:

Eric Komitee

 

Title:

Authorized Signatory

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

BAY POND BMD CAYB II, INC.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

BAY POND PARTNERS, L.P.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

 

 

 

ITHAN CREEK INVESTORS CAYB, INC.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

 

 

 

ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

J. CAIRD REAL ESTATE INVESTMENTS, INC.

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

J. CAIRD PARTNERS, L.P.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

QUISSETT BMD CAYB, INC.

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

 

 

 

QUISSETT PARTNERS, L.P.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

WOLF CREEK REAL ESTATE INVESTMENTS, INC.

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

 

 

 

 

 

 

WOLF CREEK PARTNERS, L.P.

 

 

 

 

 

 

 

By:  Wellington Management Company, LLP, as investment adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

Name:

Steven M. Hoffman

 

Title:

Vice President and Counsel

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

INVESTORS (Continued):

 

 

 

 

 

/s/ Julie Bradley

 

Julie Bradley

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS (Continued):

 

 

 

 

 

/s/ Nirah Shah

 

Niraj Shah

 

 

 

/s/ Steve Conine

 

Steve Conine

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A
Investors

 

Name and Address

 

Series A Investors (holders of Series A-1 and Series A-2 Preferred Stock)

 

HarbourVest Partners VIII-Venture Fund, L.P.

 

HarbourVest Partners 2007 Direct Fund L.P.

 

HarbourVest/NYSTRS Co-Invest Fund L.P.

 

One Financial Center

 

44th Floor

 

Boston, MA 02111

 

Attention: Ian Lane

 

Telephone: (617) 348-3592

 

E-mail: ilane@harbourvest.com

 

 

 

ICONIQ Strategic Partners-B, L.P.

 

ICONIQ Strategic Partners, L.P.

 

394 Pacific Avenue

 

2nd Floor

 

San Francisco, CA

 

 

 

Battery Ventures IX (AIV I), L.P.

 

Battery Investment Partners IX, LLC

 

One Marina Park Drive, Suite 1100

 

Boston, Massachusetts 02210

 

Attention: Neeraj Agrawal, President

 

Telephone: 781-478-6600

 

E-mail: neeraj@battery.com

 

 

 

Steve Conine

 

c/o Wayfair LLC

 

4 Copley Place, 7th Floor

 

Boston, MA 02116

 

 

 

Niraj Shah

 

c/o Wayfair LLC

 

4 Copley Place, 7th Floor

 

Boston, MA 02116

 

 

--------------------------------------------------------------------------------


 

Name and Address

 

Great Hill Investors, LLC

 

Great Hill Equity Partners IV, L.P.

 

c/o Great Hill Partners LLC

 

One Liberty Square

 

Boston, Massachusetts 02109

 

Attention: Michael Kumin, President

 

Facsimile: (617) 790-9401

 

Telephone: (617) 790-9435

 

E-mail: mkumin@greathillpartners.com

 

 

 

Spark Capital III (AIV I), L.P.

 

Spark Capital Founders’ Fund III, L.P.

 

c/o Spark Capital

 

137 Newbury Street

 

Eighth Floor

 

Boston, Massachusetts 02116

 

Attention: Alex Finkelstein, President

 

Facsimile: (617) 830-2001

 

Telephone: (617) 830-2004

 

E-mail: alex@sparkcapital.com

 

 

Series B Investors

 

 

 

FIDELITY SECURITIES FUND:

 

  FIDELITY OTC PORTFOLIO

 

[Address]

 

 

 

FIDELITY COMMONWEALTH TRUST:

 

  FIDELITY MID-CAP STOCK FUND

 

[Address]

 

 

 

FIDELITY MT. VERNON STREET TRUST:

 

  FIDELITY NEW MILLENNIUM FUND

 

[Address]

 

 

 

FIDELITY PURITAN TRUST:

 

  FIDELITY PURITAN FUND

 

[Address]

 

 

43

--------------------------------------------------------------------------------


 

ICONIQ Strategic Partners, L.P.

 

ICONIQ Strategic Partners-B, L.P

 

394 Pacific Avenue

 

2nd Floor

 

San Francisco, CA 94111

 

Facsimile: (415) 321-3960

 

 

 

Morgan Stanley Institutional Fund, Inc. — Small Company Growth Portfolio

Morgan Stanley Investment Management Small Company Growth Trust

c/o Morgan Stanley Investment Management Inc.

 

522 Fifth Avenue

 

New York, NY 10036

 

Attn: Sandeep Chainani

 

Copy to: Joseph Benedetti

 

 

 

T.Rowe Price New Horizons Fund, Inc.

 

T.Rowe Price New Horizons Trust

 

T.Rowe Price U.S. Equities Trust

 

c/o T. Rowe Price Associates

 

100 East Pratt Street

 

Baltimore, MD 21202

 

Attn: Andrew Baek

 

Mail Stop # BA-1020

 

 

 

Viking Global Equities LP

 

Viking Global Equities II LP

 

VGE III Portfolio Ltd.

 

Viking Long Fund Master Ltd.

 

c/o Viking Global Investors LP

 

55 Railroad Avenue

 

Greenwich, CT 06830

 

 

 

Bay Pond BMD CayB II, Inc.

 

Bay Pond Partners, L.P.

 

Ithan Creek Investors CayB, Inc.

 

Ithan Creek Master Investors (Cayman) L.P.

 

J. Caird Real Estate Investments, Inc.

 

J. Caird Partners, L.P.

 

Quissett BMD CayB, Inc.

 

Quissett Partners, L.P.

 

Wolf Creek Real Estate Investments, Inc.

 

Wolf Creek Partners, L.P.

 

c/o Wellington Management Company, LLP

 

280 Congress Street

 

Boston, MA 02210

 

Attn: Steven M. Hoffman

 

 

44

--------------------------------------------------------------------------------


 

Julie Bradley

 

7 Mellen Lane

 

Wayland, MA 01778

 

 

45

--------------------------------------------------------------------------------
